Evans, J.
(After stating the facts.) The jury could have drawn the inference, from the evidence of the prosecution, that the deceased was called out of the house and deliberately shot down. If this was the truth of the case, the homicide would be murder. On the other hand, if the statement of the .defendant truly presented the history of the occurrence, the homicide was justifiable. There was nothing in the evidence to support a theory of mutual combat or that the homicide was the result of a heat of passion. The offense of voluntary manslaughter was not involved, and neither the evidence nor the defendant’s statement, singly or conjointly, presented a theory on which a charge of voluntary manslaughter could be based. Under such circumstances it was error for the court to give the jury a charge to the effect that they might find the defendant guilty of voluntary manslaughter, and the verdict finding the defendant guilty of .that offense is contrary to the evidence. Berry v. State, 122 Ga. 429; Tolbirt v. State, 119 Ga. 970.
2. There is no merit in the complaint that the charge on the subject of reasonable doubt was not sufficiently comprehensive. The court instructed the Jury that the defendant was presumed to be innocent, and that the burden was on the State to remove that legal presumption of innocence by proving the guilt of the accused beyond a reasonable doubt.

Judgment reversed.


All the Justices concur, except Candler J., absent.